DETAILED ACTION
This action is responsive to Applicant’s amendments/remarks filed 2/15/2021 and the request for continued examination filed 3/2/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1-7, 10-21, 43-44, and 46-47 are pending. 
Claims 8-9, 22-42, and 45 are cancelled.
Claims 1, 7, 12-13, and 21 are currently amended.

Claim Interpretation
To clarify the record, the Examiner interprets the limitation “at least one array of heating elements” consistent with the plain and ordinary meaning of the word “array”, since a special definition has not been provided in the written disclosure. Merriam-Webster dictionary defines an “array” as “an imposing group” or a “large number”, also a plurality of heating elements provided in a regular grouping or arrangement. 
The Examiner notes this interpretation is consistent with that of all previous Office Actions, but has been noted here for clarity of the record.

Claim Objections
Claim 12 is objected to due to the following minor informality: in line 3, there appears to be a hyphen between “first” and “positioning”, but not one between “second” and “positioning”. Applicant may wish to amend one to be consistent with the other but if this is as intended, no further amendments are necessary.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-21, 43-44, and 46-47 (all pending claims) are rejected under 35 U.S.C. 112(b)
Regarding claim 1, the limitations “controllably adjusts a longitudinal position of the heating elements” (lines 12-13) and “controllably adjusts a lateral position of the heating elements” (lines 15-16) render the scope of the claim indefinite. Particularly, it has not been established if “the heating elements” are intended to be a particular subset of the “at least one array of heating elements”, or perhaps the entirety of the heating elements within the array.
In the interest of compact and expedited prosecution, the Examiner interprets the claim such that “the heating elements” is the collective grouping of the heating elements in the array. 

Regarding claims 2-6, 10-21, 43-44, and 46-47, the claims are rejected at least due to their dependencies upon claim 1, whose defects they inherit.

Regarding claim 7, the limitation “controllably adjust a height of the heating elements” renders the scope of the claim indefinite. Particularly, it has not been established if “the heating elements” are intended to be a particular subset of the “at least one array of heating elements”, or perhaps the entirety of the heating elements within the array.
In the interest of compact and expedited prosecution, the Examiner interprets the claim such that “the heating elements” is the collective grouping of the heating elements in the array. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10-11, 14, 16-17, 21, 43-44, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Patent No. 7,108,753) in view of Aggarwal (US Patent No. 7,725,012), Moslehi (US Patent 4,956,538), and James (US Patent 5,219,226).
Regarding claim 1, Wood teaches a semiconductor processing apparatus (abstract) comprising: 
a reaction chamber (Col. 3, Lines 53-54 and Fig. 1, chamber #10) comprising: 
an upper chamber wall (C3, L57 and Fig. 1, upper wall #14) and a lower chamber wall (C3, L58 and Fig. 1, lower wall #16) connected by vertical sidewalls (C3, L59-60 and Fig. 1, vertically short side walls #11 and #12), the chamber walls being joined by an upstream inlet flange (C3, L61 and Fig. 1, inlet flange #17) and a downstream outlet flange (C3, L61-62 and Fig. 1, outlet flange #18) wherein a longitudinal direction of the reaction chamber extends from the inlet flange to the outlet flange (C4, L11-13); and 
a plurality of ribs provided on an outer surface of at least the upper chamber wall (C5, L24-29 and Fig. 1, ribs #24 and #24’), the plurality of ribs being orientated transversely to the longitudinal direction of the reaction chamber (C5, L29-30 and Fig. 1, ribs #24 perpendicular to long axis of chamber #10);
at least one array of heating elements disposed above the reaction chamber (C4, L48 and Fig. 2, upper heating array #54 with heating elements/lamps #56).

Wood does not teach a first variable positioning device coupled to the at least one array of heating elements, wherein the first variable positioning device controllably 
However, Aggarwal teaches a first variable positioning device (Aggarwal – C3, L49-59 and Fig. 1, motor #104; C3, L54-55: one motor for an array of heat sources) coupled to the at least one array of heating elements (Aggarwal – C3, L43-47 and Fig. 1, bulbs #20 with reflectors #22), wherein the first variable positioning device controllably adjusts (Aggarwal – C3, L47-52 and Fig. 1, via controller #102) a longitudinal position of the at least one array of heating elements (Aggarwal – C6, L23-25: in a plane parallel to major surface of workpiece), and a second variable positioning device (Aggarwal – C3, L49-59 and Fig. 1, second motor #104 the array of heat sources) coupled to the at least one array of heating elements (as above), wherein the second variable positioning device controllably adjusts a lateral position of the at least one array of heating elements (Aggarwal - C6, L25-29: perpendicular to the major surface of the workpiece).
Wood and Aggarwal both teach thermal processing apparatuses for semiconductor processing, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Wood with the movable radiant heat sources as taught by Aggarwal. One would be motivated to make such a modification in order to smooth the heating intensity profile and allow for more uniform processing within the chamber (Aggarwal – C8, L63-67). 

Modified Wood does not teach a pyrometer disposed above the at least one array of heating elements, wherein the pyrometer senses a temperature of the reaction chamber through an opening in the at least one array of heating elements. 
However, Moslehi teaches a pyrometer (Moslehi – C5, L13-14 and Figs. 1-2, pyrometers #26 and #28) disposed above the at least one array of heating elements (Moslehi – C5, L2 and Figs. 1-2, pyrometers #26/#28 disposed above lamps #22), wherein the pyrometer senses a temperature of the reaction chamber (Moslehi – C5, L14-15: receive infrared radiation emitted from a wafer inside the chamber) through an opening in the at least one array of heating elements (Figs. 1-2, metallic light pipe #24 extending vertically downward through the center of the array of lamps #22).
Modified Wood and Moslehi both teach rapid thermal processing (RTP) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Wood apparatus by including the pyrometers as taught by Moslehi in order to allow for monitoring and adjustment of the temperature of a semiconductor wafer in RTP systems on a real-time basis with a high degree of accuracy and reproducibility (Moslehi – C2, L9-13).

Modified Wood does not teach a positioning device for adjusting lateral and longitudinal positions of the pyrometer.
However, James teaches a positioning device (James – C7, L4-48 and Figs. 2-3, translation stage #24) for adjusting lateral and longitudinal positions (James – C6, L11-
Modified Wood and James both teach non-contact temperature monitoring devices (pyrometers) for process control, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the static pyrometers as taught by modified Wood (notably, Moslehi) with the translation stage as taught by James, since James teaches the translation stage enables temperature monitoring of select areas of interest without tradeoffs in performance (James – C3, L56-C4, L8).

To clarify the record, the Examiner interprets the claim limitations “wherein the first variable positioning device controllably adjusts a longitudinal position of the heating elements relative to the plurality of ribs”, “wherein the second variable positioning device controllably adjusts a lateral position of the heating elements relative to the plurality of ribs”, “wherein the pyrometer senses a temperature of the reaction chamber through an opening in the at least one array of heating elements”, and “for adjusting lateral and longitudinal positions of the pyrometer” as merely intended uses of the apparatus and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).


Regarding claim 2, Wood teaches wherein the at least one array of heating elements comprises a plurality of radiant heating lamps (Wood – C4, L49-50 and Fig. 2, plurality of radiant heating lamps #56 mounted within the upper heating array #54)

Regarding claim 3, Wood teaches wherein the plurality of radiant heating lamps are of an elongated tube type (Wood – C4, L50-51: elongated tube type) disposed substantially parallel to the longitudinal direction of the reaction chamber (Wood – C4, L50-53 and Fig. 2, array #54 and lamps #56 parallel to reactant gas flow).

Regarding claim 4, Wood teaches wherein the plurality of radiant heating lamps are of an elongated tube type (Wood – C4, L50-51: elongated tube type) disposed substantially perpendicular to the longitudinal direction of the reaction chamber (Wood –Fig. 2, array #60 and lamps #66 are perpendicular/transverse to reactant gas flow).

Regarding claim 5, the entire claim is regarded as an intended use of the apparatus, and is given patentable weight to the extent that the prior art apparatus is capable of performing the intended use. The modified Wood apparatus would be capable of performing the intended use as taught by Aggarwal (Aggarwal – C6, L23-25: movement in a plane parallel to the major surface of the workpiece).

Regarding claim 6, the entire claim is regarded as an intended use of the apparatus, and is given patentable weight to the extent that the prior art apparatus is capable of performing the intended use. The modified Wood apparatus would be capable of performing the intended use as taught by Aggarwal (Aggarwal – C6, L25-27: movement in a plane perpendicular to the major surface of the workpiece).

Regarding claim 7, Wood does not teach a third variable positioning device coupled to the at least one array of heating element and configured to controllably adjust a height of the at least one array of heating elements relative to the upper chamber wall of the reaction chamber.
However, Aggarwal teaches a third variable positioning device coupled to the heating elements (Aggarwal – C8, L34-36: closed path includes structure that allows for changes in vertical height) and configured to controllably adjusting a height of the heating elements (Aggarwal – as cited above and see C8, L7-9: radiant heat sources moving along a closed path) relative to the upper chamber wall of the reaction chamber (as combined with the structure of Wood, as combined previously above).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Wood with the movable radiant heat sources as taught by Aggarwal in order to smooth the heating intensity profile and allow for more uniform processing within the chamber (Aggarwal – Col. 8, Lines 63-67).

and configured to controllably adjust a height of the at least one array of heating elements relative to the upper chamber wall of the reaction chamber” is regarded as an intended use of the apparatus, and is given patentable weight to the extent that the prior art is capable of performing the intended use. The modified Wood apparatus would be capable of performing the intended use as set forth above.

Regarding claim 10, Wood teaches a substrate support (Wood – Col. 4, Lines 27-29 and Fig. 2, susceptor #22) disposed within the reaction chamber beneath the at least one array of heating elements (Fig. 2, beneath heating array #54), the substrate support capable of supporting at least one substrate; and wherein the substrate support has a central axis around which the substrate support rotates (Wood – Col. 2, Lines 49-50).

Regarding claim 11, the entire claim is regarded as an intended use of the apparatus, and is given patentable weight to the extent that the prior art apparatus is capable of performing the intended use. Modified Wood would be capable of performing the intended use, since Aggarwal explicitly teaches the aim of the invention is to smooth the heating intensity profile and allow for more uniform processing (Aggarwal – C8, L39-40).

Regarding claim 12, modified Wood (with Aggarwal) does not teach a pyrometer stand, a first positioning device disposed on the pyrometer stand and 
However, Moslehi teaches a pyrometer stand (Moslehi – C5, L12; C6, L50 and Fig. 1, hollow light pipe #24) coupled to a first and second pyrometer (Moslehi – C5, L13-14 and Fig. 1, first and second pyrometers #26 and #28).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Wood apparatus by including the pyrometers as taught by Moslehi in order to allow for monitoring and adjustment of the temperature of a semiconductor wafer in RTP systems on a real-time basis with a high degree of accuracy and reproducibility (Moslehi – C2, L9-13), and to include the stand in order to optically couple and support the pyrometers without direct interference from the lamps (Moslehi – C6, L50-54).

Modified Wood (with Aggarwal and Moslehi) do not teach a first positioning device disposed on the pyrometer stand and coupled to the pyrometer, nor a second positioning device disposed on the pyrometer stand and coupled to another pyrometer.
However, James teaches a positioning device (James – C7, L10 and Fig. 3, linear stepper motor #52) disposed on a pyrometer stand (James – C7, L4-10 and Fig. 3, translation stage #24 with support structure #46) and coupled to a pyrometer (James – C7, L5 and Fig .3, pyrometer #22).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify each of the static pyrometers as taught by modified Wood (notably, Moslehi) with the translation stage as taught by James, since 

The Examiner notes that the “another pyrometer” has not been positively recited as a structural feature of the claim, and an interpretation of the claim exists where “coupled to another pyrometer” is merely an intended use of the apparatus. Applicant is encouraged to positively recite the “another pyrometer” as a feature of the apparatus, if so intended.

Regarding claim 13, the entire claim is regarded as an intended use of the apparatus, and is given patentable weight to the extent that the prior art apparatus is capable of performing the intended use. The modified Wood apparatus would be capable of performing the intended use by virtue of the teachings of Moslehi, which specifically discusses the two pyrometers detecting a temperature within the reaction chamber (Moslehi – C5, L14-15: of wafer #30). Additionally, the limitation “sensing an external temperature of the reaction chamber” is extremely broad, and since the pyrometers detect radiation through window #32 (which is external to the volume housing wafer #30), the pyrometers are capable of sensing an external temperature of the reaction chamber as well.

Regarding claim 14, the entire claim is regarded as an intended use of the apparatus, and is given patentable weight to the extent that the prior art apparatus is capable of performing the intended use. The modified Wood apparatus would be 

Regarding claim 16, Wood does not teach a single piece reflector comprising a plurality of parabolic reflectors disposed adjacent to the at least one array of heating elements.
However, Aggarwal teaches a single piece reflector (Aggarwal - C4, Lines 49) comprising a plurality of parabolic reflectors (Aggarwal – Fig. 1, reflectors #22) disposed adjacent to the at least one array of heating elements (Aggarwal – Col. 4, Lines 46-56 and Fig. 1, reflector #22 adjacent to bulbs #20).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Wood apparatus with the parabolic reflectors as taught by Aggarwal in order to diffusively direct or focus the light directed from the plurality of bulbs onto the workpiece (Aggarwal – C4, L46-56).

Modified Wood does not teach wherein the single piece reflector has an opening through which the pyrometer senses the temperature of the reaction chamber.
However, Moslehi teaches wherein a single piece reflector (Moslehi – C4, L66 and Figs. 1-2, reflector #16) has an opening (Moslehi – C6, L62 and Figs. 1-2, second end #72 of pipe #24) through which a pyrometer (Moslehi – C6, L50-51 and Figs. 1-2, pyrometers #26 and #28) senses the temperature of the reaction chamber (Moslehi – C6, L52-54: receiving infrared radiation from the wafer).


To clarify the record, the limitation “through which the pyrometer senses the temperature of the reaction chamber” is regarded as an intended use of the apparatus, and is given patentable weight to the extent that the prior art is capable of performing the intended use. The modified Wood apparatus explicitly teaches the intended use, as set forth above.

Regarding claim 17, Wood teaches an additional array of heating elements disposed beneath the reaction chamber (Wood – Col. 4, Lines 54-55 and Fig. 2, lower heating array #60 with lamps #66 beneath chamber lower wall #16).

Regarding claim 21, Wood teaches wherein the plurality of radiant heating lamps is of an elongated tube type (Wood – C4, L50-51 and Fig. 2) disposed substantially parallel and adjacent to one another (Wood – C4, L50-52).
To clarify the record, the limitation “wherein the distance between the individual radiant heating lamps is adjustable using one or more of the first variable positioning device and the second variable positioning device” is regarded as an intended use of 

Regarding claim 43, the entire claim is regarded as an intended use of the apparatus, and is given patentable weight to the extent that the prior art apparatus is capable of performing the intended use. The modified Wood apparatus would be capable of performing the intended use as taught by Aggarwal (Aggarwal – C5, L25-32: heat sources/lamps may be moved independently).

Regarding claim 46, modified Wood teaches a housing, wherein the at least one array of heating elements is disposed within the housing (Wood – C4, L48-58 and Fig. 2, lower heating elements/lamps #66 housed within the lower heating array #60, and the lower heating array is similar in configuration to the upper heating array #54), and wherein at least one of the first variable positioning device and the second variable positioning device has a body mounted to the housing (Aggarwal – Fig. 1, motors #104 are directly coupled with the reflector/lamp array #22/#20, with the variable positioning devices as set forth and combined above).

Alternatively/additionally, claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Patent No. 7,108,753), Aggarwal (US Patent No. 7,725,012), Moslehi (US Patent 4,956,538), and James (US Patent 5,219,226), as applied to claims 1-6, 10-11, 14, 16-17, 21, 43, and 46 above, and further in view of Fujii (US Patent 5,335,309).
The limitations of claims 1-6, 10-11, 14, 16-17, 21, 43, and 46 are set forth above.
Regarding claim 7, alternatively, Modified Wood does not explicitly teach a distinct third variable positioning device coupled to the at least one array of heating elements and configured to controllably adjust a height of the heating elements relative to the upper chamber wall of the reaction chamber.
However, Fujii teaches a third variable positioning device coupled to a heating element (Fujii – C4, L66-67 and Fig. 1, z-axis slider #21 with z-axis motor #22 coupled to lamp #1) and configured to controllably adjust a height of the heating element (Fujii – C4, L65-67).
Modified Wood and Fujii both teach heating apparatuses comprising lamps, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Wood apparatus by adapting the lamp array with the third variable positioning device as taught by Fujii in order to secure operational reproducibility when heating is conducted via lamps with excellent controllability, responsiveness, stability, and maintainability (Fujii – C2, L19-24).

To clarify the record, the limitation “configured to controllably adjust a height of the heating elements relative to the upper chamber wall of the reaction chamber” is regarded as an intended use of the apparatus, and is given patentable weight to the 

Alternatively/additionally, claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Patent No. 7,108,753), Aggarwal (US Patent No. 7,725,012), Moslehi (US Patent 4,956,538), and James (US Patent 5,219,226), as applied to claims 1-7, 10, 14, 16-17, 21, 43 and 46 above, further in view of Möench (WIPO Pub. 2015/107009).
The limitations of claims 1-7, 10, 14, 16-17, 21, and 43, and 46 are set forth above.
Regarding claim 11, alternatively, modified Wood does not explicitly teach wherein the at least one array of heating elements is configured to provide a temperature uniformity difference across a surface of the at least one substrate of less than 1.5 °C.
However, Möench teaches wherein the at least one array of heating elements is configured to provide a temperature uniformity difference across a surface of the at least one substrate of less than 1.5 °C (Pg. 4, Lines 15-21 – temperature difference between two arbitrary areas less than 0.1% processing temperature or less than 0.5 ºC).
Modified Wood and Möench both teach thermal processing apparatuses for semiconductor processing, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant 
To clarify the record, the claim limitation “to provide a temperature uniformity difference across a surface of the at least one substrate of less than 1.5 °C” is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Patent No. 7,108,753), Aggarwal (US Patent No. 7,725,012), Moslehi (US Patent 4,956,538), and James (US Patent 5,219,226), as applied to claims 1-7, 10-11, 14, 16-17, 21, 43, and 46 above, with Lin (US Patent Pub. 2005/0238807) as an evidentiary reference.
The limitations of claims 1-7, 10-11, 14, 16-17, 21, 43, and 46 are set forth above.
Regarding claim 15, modified Wood does not specifically teach wherein the reaction chamber comprises a refurbished reaction chamber.
However, Lin teaches wherein the reaction chamber comprises a refurbished reaction chamber (Lin – [0008]). Specifically, Lin teaches a method of refurbishing various process chamber components ([0001], [0005]) and why it is advantageous to do so ([0004],[0006]).
. 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Patent No. 7,108,753), Aggarwal (US Patent No. 7,725,012), Moslehi (US Patent 4,956,538), and James (US Patent 5,219,226), as applied to claims 1-7, 10-11, 14, 16-17, 21, 43, and 46 above, and further in view of Kusuda (US Patent No. 6,843,202).
The limitations of claims 1-7, 10-11, 14, 16-17, 21, 43, and 46 are set forth above.
Regarding claim 18, Wood teaches wherein the at least one array of heating elements are disposed in an upper heating housing (Wood – C4, L48-58 and Fig. 2, lower heating elements/lamps #66 housed within the lower heating array #60, and the lower heating array is similar in configuration to the upper heating array #54).

Modified Wood does not teach wherein the upper heating housing is connected to a reaction chamber housing via one or more hinged mechanisms.

Modified Wood and Kusuda both teach thermal processing apparatuses for semiconductor processing, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Wood apparatus with the hinged housing assembly as taught by Kusuda in order to allow for easy maintenance of both chamber and housing (Kusuda – Col. 1, Line 44-51) and to prevent unnecessary breakage to lamps (Kusuda – Col. 1, Lines 52-58).

Regarding claim 19, modified Wood further teaches wherein the one or more hinged mechanisms are connected to the reaction chamber housing in a fixed position (Kusuda – Col. 4, Lines 51-61 – the hinge mechanism is fixedly attached via bearings #12 and #22 with rotation shaft #15, as seen in Fig. 3).

Regarding claim 20, the entire claim is regarded as merely an intended use of the array of heating elements and is given weight to the extent that the prior art is capable of performing the intended use.  The modified Wood apparatus would be capable of performing the intended use stated above since modified Wood teaches a chamber/upper housing assembly transitioning between a fully closed state (Kusuda – .

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Patent No. 7,108,753), Aggarwal (US Patent No. 7,725,012), Moslehi (US Patent 4,956,538), and James (US Patent 5,219,226), as applied to claims 1-7, 10-11, 14, 16-17, 21, 43, and 46 above, and further in view of Fujii (US Patent 5,335,309).
The limitations of claims 1-7, 10-11, 14, 16-17, 21, 43, and 46 are set forth above.
Regarding claim 44, modified Wood does not explicitly teach a two-axis stage connected to the at least one array of heating elements, wherein the first variable positioning device adjusts a first axis of the two-axis stage and the second variable positioning device adjusts a second axis of the two-axis stage.
However, Fujii teaches a two-axis stage (Fujii – Fig. 1, mechanism #2 is a three axis stage, wherein the x-axis motor/slider #23/#24 and y-axis motor/slider #25/#26 are most analogous to the first and second variable positioning devices) connected to a heating element (Fujii – Fig. 1, lamp #1).
Modified Wood and Fujii both teach heating apparatuses comprising lamps, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Wood apparatus by adapting the positioning device as taught by modified Wood (particularly, Aggarwal) with the two-axis stage as taught by Fujii in order to 

To clarify the record, the limitation “wherein the first variable positioning device adjusts a first axis of the two-axis stage and the second variable positioning device adjusts a second axis of the two-axis stage” is regarded as an intended use of the apparatus, and is given patentable weight to the extent that the prior art is capable of performing the intended use. The modified Wood apparatus would be capable of performing the intended use above by virtue of the independent axial control mechanisms (as taught by Fujii – C4, L64-C5, L3 and Fig. 1)

Claims 47 is rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Patent No. 7,108,753), Aggarwal (US Patent No. 7,725,012), Moslehi (US Patent 4,956,538), and James (US Patent 5,219,226), as applied to claims 1-7, 10-11, 14, 16-17, 21, 43, and 46 above, and further in view of Devenyi (US Patent 5,732,597).
The limitations of claims 1-7, 10-11, 14, 16-17, 21, 43, and 46 are set forth above.
Regarding claim 47, modified Wood teaches wherein at least one of the first variable positioning device and the second variable positioning device comprises a motor (Aggarwal – C3, L49-59 and Fig. 1, motor #104)

Modified Wood does not teach wherein the motor is a micrometer.

Modified Wood and Devenyi both teach linear movement devices, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to utilize a micrometer with screw-turning means instead of the motors as taught by modified Wood (notably, Aggarwal), since Devenyi teaches that they are art-recognized equivalents for linear displacement devices (Devenyi – C1, L12-16). See MPEP 2144.06.

Response to Arguments
Applicant is thanked for their amendment to claim 7 to correct a minor grammatical informality. As such, the objection to claim 7 is withdrawn.

Applicant argues (Remarks filed 2/25/2021, pg. 8) that Wood in view of Aggarwal does not teach the limitations of claim 1 as amended, specifically in regards to the limitations “a first variable positioning device coupled to the at least one array of heating elements, wherein the first variable positioning device controllably adjust a longitudinal position of the heating elements relative to the plurality of ribs”, and similarly with the “second variable positioning device” limitation. Respectfully, the Examiner disagrees.

For clarity of the record, the Wood reference teaches the chamber as in claim 1, and also teaches a statically positioned array of lamps. The combination as provided by the Examiner utilizes the teachings of Aggarwal to demonstrate why it would be obvious Aggarwal, to move the lamps, as taught by Wood. 
It is not necessary for the Aggarwal reference to specifically disclose movement of the lamps relative to a plurality of ribs, since the combination of references Wood and Aggarwal teach such a limitation. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As such, these arguments are not persuasive.

Applicant appears to argue that because Aggarwal Fig. 1 only shows three lamps #20, where two lamps are coupled to one motor #104 and an additional lamp coupled to a second motor, that Aggarwal does not teach wherein “the same heating elements are positioned using the first and the second variable positioning devices”. Respectfully, the Examiner disagrees, and also notes the limitation reads “a first variable positioning device…controllably adjusts a longitudinal position of the heating elements” and the same for the second variable positioning device.
Aggarwal specifically states the following: “Although this invention has been disclosed in the context of certain preferred embodiments and examples, it will be understood by those skilled in the art that the present invention extends beyond the specifically disclosed embodiments to other alternative embodiments and/or uses of the invention and obvious modifications and equivalents thereof.” (Aggarwal – C9, L21-26, additionally extending to L43).
Aggarwal teaches a plurality of lamps (C5, L22-25) which can be coupled with a plurality of motors (C3, L52-57) in various arrangements for x and y-directional movement (C6, L23-27). As such, it must be considered what the reference teaches as a whole, not just what is shown in one particular embodiment.

Additionally, the true scope of the limitations regarding “the heating elements” is unclear, since “the heating elements” in the context of “the at least one array of heating elements” could mean a small subset of the entire array, or all heating elements in the array.
Applicant appears to be asserting that because Aggarwal teaches a movement device for only some of the lamps of the array, then it does not teach the limitations of a movement device for “the heating elements”. As was discussed during the interview 10-Feb-2021, if any of the lamps of the array are moved by a motor, the array of lamps has been moved. The most recent amendments to the claim to establish “the heating elements” as a separate entity from the “at least one array of heating elements” have not changed the perceived scope of the claim.

Further, the claim language requires a “first variable positioning device” and a “second variable positioning device”. The claim does not require, nor is it so limited to mean, two separate and distinct motors. The Examiner posits that a single device that enables movement in two directions can still meet the limitations of the claim. The motors as taught by Aggarwal can enable oscillation along an x-direction, y-direction, or both directions. As such, Aggarwal reasonably teaches that the internal components of the motor are such that movement is enabled in both x and y directions, thus it still 
While not relied upon in the rejection of claim 1, the Examiner notes that the Fujii reference, relied upon to teach limitations of claims 7 and 44, does teach a positioning device for a lamp that comprises three separate operational structures for enabling three-axis movement of a lamp (Fujii – Fig. 1: sliders #21, #23, and #25 for z-x-y directional control for lamp 1). Such a teaching is extremely relevant to the issue at hand, and may be relied upon in future actions to teach these structural aspects at a later date, if the structure of the “positioning devices” are limited further. 
Applicant preemptively argues that Fujii does not teach adjusting a lamp relative to an upper wall of the reaction chamber (Remarks, pg. 10) but, as is explained above, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Wood is relied upon to teach the foundational structure of the apparatus, including the chamber with a plurality of ribs and statically positioned lamps which, when modified by Aggarwal, teach movement of the lamps relative to a plurality of ribs. Fujii teaches a relevant structure for 3-axis control of a lamp which is required for the limitations of some of the dependent claims.

Applicant’s arguments with respect to the Yang reference have been considered but are moot, since the rejection now relies upon the James reference to teach aspects of the pyrometer stand/positioning device, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                             
/GORDON BALDWIN/Supervisory Patent Examiner, Art Unit 1718